Citation Nr: 1446015	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  10-04 373A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for an eye disability, to include as due to exposure to herbicides or as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for hypertension, to include as due to exposure to herbicides or as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Calvin D. Hansen, Attorney


ATTORNEY FOR THE BOARD

M. J. In, Counsel



INTRODUCTION

The Veteran served on active duty from March 1965 to May 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue of entitlement to service connection for hypertension, to include as due to exposure to herbicides or as secondary to service-connected diabetes mellitus, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's current eye disabilities, diagnosed as central retinal vein occlusion, vitreous hemorrhage, and pseudophakia of the left eye, and mild nuclear sclerotic cataract of the right eye, were not present in service or until many years thereafter, and are not related to service or to an incident of service origin, including to exposure to herbicides; nor proximately due to, or chronically aggravated by, his service-connected diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for an eye disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA letters issued in March 2009 and June 2009 satisfied the duty to notify provisions with respect to service connection, including secondary service connection, and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

In addition, the duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his VA and private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Further, the Veteran was provided a VA examination in May 2009, with an addendum dated in June 2009, in connection with his claim for eye disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board finds that the May 2009 VA examination report with the July 2009 addendum is adequate to decide this issue because the examiner was provided with an accurate history, the Veteran's history and complaints were recorded, the examination report set forth detailed examination findings to include a nexus opinion, with adequate bases for the opinion.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696   (2009).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a); 38 C.F.R. § 3.309(e).  In this context, the term "herbicide agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  38 C.F.R. § 3.307(a)(6)(i).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).

A presumption of service connection based on exposure to herbicides to include Agent Orange used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which VA has not specifically determined a presumption of service connection is warranted.  See 72 Fed. Reg. 32,395 (2007).

In this case, the Veteran claims that he has eye disability, to include due to exposure to Agent Orange during his military service.  The record reflects that the Veteran served a tour of duty in Vietnam during active duty service from January 1966 to January 1967.  The Veteran is therefore presumed to have been exposed to herbicide agents, to include Agent Orange.  38 U.S.C.A. § 1116(f).

The medical evidence of records shows current diagnoses of central retinal vein occlusion, vitreous hemorrhage, and pseudophakia of the left eye, and mild nuclear sclerotic cataract of the right eye.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

However, none of these eye disorders is among those diseases presumptively linked to herbicide exposure.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Thus, the Veteran's current eye disability would not warrant service connection on a presumptive basis based on Agent Orange exposure.

Notwithstanding the foregoing, the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The United States Court of Appeals for Veterans Claims has specifically held that the provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

However, service connection is also not warranted on a nonpresumptive direct-incurrence basis.  Service treatment records do not show complaints of, treatment for, or diagnosis of any eye disorder.  Nor does the Veteran contend that he was treated for or diagnosed with any eye disorder in service.  Private treatment records reflect that the Veteran was diagnosed with a central retinal vein occlusion of the left eye in 2005 with a decrease in the visual acuity to count fingers in 2005, from 20/20 in 1999.  The May 2009 VA examiner also noted that the Veteran had light perception vision in the left eye with an afferent pupillary defect, secondary glaucoma with a very high intraocular pressure, and a vitreous hemorrhage in the left eye, and mild nuclear sclerotic cataract in the right eye, on clinical examination.

Regarding the etiology of the Veteran's eye disability, the May 2009 VA examination report reflects no diagnosis of diabetic retinopathy of the right eye; the examiner was unable to comment on the left eye due to the vitreous hemorrhage in the left eye.  Further, in a June 2009 addendum, the May 2009 VHA specialist opined that the Veteran's current eye disability was less likely as not (50/50 probability) permanently aggravated by the Veteran's service-connected diabetes mellitus.   In support of this opinion, the examiner explained that the Veteran was diagnosed with diabetes in 2009, but he was diagnosed with a mild nuclear sclerotic cataract of the right eye and a central retinal vein occlusion of the left eye in 2005, with a drastic decrease in visual acuity between 1999 and 2005.  The examiner further noted that although central retinal vein occlusion can have many etiologies, including hypertension, glaucoma, and diabetes, since the mild nuclear sclerotic cataract of the right eye, and pseudophakia, central retinal glaucoma, and vitreous hemorrhage of the left eye were all diagnosed 4 years before the Veteran's diabetes, it was less likely than not that the Veteran's diabetes aggravated his eye conditions.  Although the examiner omitted to mention that the Veteran's diabetes also did not cause his eye condition, the rationale provided by the examiner suggests that given the chronological order, it is simply not feasible that the Veteran's diabetes caused the eye conditions.

The Board notes that the conclusion of the VA examiner is based on a thorough review of the Veteran's claims file, and clinical examination of the Veteran, and is consistent with the other medical evidence of record.

The Veteran maintains that he has eye disability that is secondary to exposure to Agent Orange or service-connected diabetes.  Lay evidence may be competent to establish medical etiology or nexus.  Davidson, 581 F.3d at 1316.  The causation of an eye disorder falls outside the realm of knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Although the Veteran is competent to describe his symptoms and their onset, his statements regarding etiology regarding eye disability are of no probative value because this involves a complex medical question, one typically determined by persons with medical training, to lend itself to lay opinion evidence.  Id.  He has not demonstrated that he has expertise in medical matters.

Because the Veteran's currently diagnosed eye disorders are not among those diseases presumptively linked to herbicide exposure, and the most probative evidence of record does not relate the Veteran's current eye disability to his military service or a service-connected disability, the preponderance of the evidence is against his claim for service connection.  As such, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for an eye disability is denied.


REMAND

In regard to the Veteran's claim of service connection for hypertension, a May 2009 VA examiner stated, as rationale for the opinion hypertension was not a complication of diabetes mellitus, that the Veteran's hypertension had been present for 6 to 7 years and his coronary artery disease, which was likely longstanding in development, was recently found.  The examiner also noted that the hypertension was not a condition that was worsened or increased by the Veteran's diabetes.  However, the Board finds that this opinion was not adequate to determine whether the Veteran's hypertension is secondary to his service-connected diabetes mellitus as a clear rationale was not provided for the opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a Veteran with an examination in a service connection claim, the examination must be adequate); also see Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

Given the deficiencies in the VA medical opinion of record, the Board must remand this case for a supplemental medical opinion.  See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information for evaluation purposes); Colvin v. Derwinski, 1 Vet. App. 171 (1991); see also Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records from the VA Nebraska-Western Iowa Health Care System (VA NWIHS) in Grand Island, Nebraska and any associated outpatient clinics dated from May 2012 to the present.

2.  Thereafter, obtain a supplemental medical opinion from the VA examiner who conducted the May 2009 VA examination, if available, to determine any relationship between the Veteran's hypertension and his service.  The claims file must be made available to and reviewed by the examiner.

The examiner is requested to obtain a detailed history of the Veteran's symptoms, review the record, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is related to his service, to include his in-service exposure to Agent Orange.

Additionally, the examiner is asked to provide an opinion as to whether it is at least as likely as not that the hypertension was caused or aggravated by a service-connected disability, specifically including diabetes mellitus.

The term "aggravation" means a permanent increase in the underlying disability beyond the natural progression of the disease, as contrasted to a temporary worsening of symptoms.

RATIONALE MUST BE PROVIDED FOR THE OPINIONS PROFFERED.

3.  Notify the Veteran that he must report for the scheduled examination and cooperate in the development of the claims. Failure to report for a VA examination without good cause may result in denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2013).

4.  After completing the above development, and any other development deemed necessary, readjudicate the claim for service connection for hypertension taking into consideration any newly acquired evidence.  If the benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


